The order of the court of June 14, 1945, peremptorily setting the case for hearing on testimony to be taken ore tenus on the 25th of June, 1945, before the case was at issue on the merits, was irregular and erroneous. But subsequent to that order and before the hearing occurred, the defendant (appellant here) filed his demurrer and answer to the bill and entered into an agreement with the solicitor for the complainant that the case would be submitted on the testimony given on the trial of the defendant in the criminal proceedings, and the case so proceeded to trial. The order of the court, though erroneous, was without injury, and by so proceeding the irregularity was waived. Leslie v. Click et al., 221 Ala. 163, 128 So. 170.
The application for rehearing is without merit and is due to be overruled.
It is so ordered.
GARDNER, C. J., and LIVINGSTON and SIMPSON, JJ., concur.